Citation Nr: 1307456	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  02-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), and to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister, Ms. T.G.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to February 1974.

This appeal arose before the Board of Veterans' Appeals (Board) from a March 2002 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA), Regional Office (RO), which, in pertinent part, denied entitlement to service connection for a psychiatric disorder claimed as depression.  In February 2004, the RO considered a claim for service connection for PTSD in conjunction with the claim for service connection for depression.

In August 2007, the Veteran and his sister testified before the undersigned at a Travel Board hearing conducted at the Montgomery RO.  A transcript of this proceeding has been included in the claims folder.

In March 2008, the Board, in part, had remanded the issue of entitlement to service connection for a psychiatric disorder (claimed as depression and PTSD).  Pursuant to the Board's remand, the Appeals Management Center (AMC) sought to verify the Veteran's claimed in-service stressor.  It provided him with a VA examination for a psychiatric disorder, and it readjudicated the issue via the June 2010 Supplemental Statement of the Case (SSOC).  The RO confirmed and continued the denial of service connection for a psychiatric disorder.

In January 2011, the Board issued a decision which, in pertinent part, denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed the denial of service connection for a psychiatric disorder to the United States Court of Appeals for Veterans Appeals (CAVC).  In March 2012, CAVC issued a Memorandum Decision, which found that the Board had failed to adequately discuss a lay statement submitted by the Veteran's sister that addressed the issue of whether the Veteran's service-connected disorders aggravated his psychiatric disorder, and had failed to obtain a VA examination which fully addressed this aspect of the Veteran's claim.  As a consequence, the case was remanded to the Board for further consideration of the lay statement and to determine whether, based upon that statement, further examination is necessary.

By way of the January 2011 decision, the Board also denied entitlement to service connection for a left ear disorder (other than hearing loss). In the March 2012 Memorandum Decision, the CAVC considered this claim to have been abandoned, since no argument before CAVC had been made concerning this claim.  It is not on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the claims folder and the CAVC Memorandum decision, the Board finds that another remand in this case is necessary.  While the additional delay is regrettable, the Board finds additional development is needed in order to render a fair decision in the Veteran's case.

The Veteran has made several contentions in regard to his claim for service connection for a psychiatric disorder.  He claims that his current psychiatric disorder began in service, and he has denied any history of psychiatric problems prior to his entrance onto active duty. He admitted that he had had difficulty adapting to military life, but he blamed this difficulty on his superiors.  He stated that they had picked on him, which eroded his self-confidence.  He had also alleged that during training he had witnessed a fellow Marine killed when a 55 gallon drum was detonated and a piece of metal struck this Marine.  It was following this particular incident that he started to suffer from mental health symptoms, for which he was treated and resulted in his discharge from service.

The Veteran has also made an alternative argument.  He indicated that his psychiatric difficulties stem from his service-connected disabilities. He claimed that his depression began when he started to have increasing problems with his ears sometime in the 1990's.

In regard to this latter argument, the Veteran's sister testified at the August 2007 hearing that the Veteran's service-connected hearing loss caused his depression to worsen due to his frustration at not being able to hear conversations.  This inability to relate to others had caused him to isolate himself.  CAVC, in its March 2012 Memorandum decision, referred to this testimony, noting that it reasonably raised the possibility that the Veteran's service-connected disabilities aggravate, on a secondary basis, his nonservice-connected depression.  See 38 C.F.R. § 3.310(b).  In remanding this case back to the Board, CAVC had ordered that the credibility of the Veteran's sister's statements be determined and, based on that determination, whether a new examination was warranted.  

The Board has carefully considered the statement offered by the Veteran's sister and finds that it is, indeed, credible and competent.  Her testimony that the Veteran became more depressed following the increase in his hearing disorder is an observable symptom that she is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are generally competent to provide evidence on observable symptoms).

In light of the above determination, and after a review of the October 2009 VA examination, the Board finds that another examination is needed in order to fairly decide the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2012).  The 2009 examination does not adequately address the issue of whether the Veteran's service-connected disabilities have aggravated the Veteran's nonservice-connected depression.  See 38 C.F.R. § 3.310(b) (2012).  As a consequence, it is determined that another examination is needed in this case.

The Board also notes that the last VA treatment records in the claims folder date from January 2007, despite the indication in the record that the Veteran is regularly treated for his psychiatric disorder.  A search of the Veteran's Virtual VA (VVA) file does not contain any treatment records.  Therefore, it is found that the RO must obtain and associate any treatment records dated from January 2007 to the present before a final adjudication of the Veteran's claim can be rendered.   See 38 C.F.R. § 3.159(c)(2) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must provide the names and addresses of all VA and non-VA health care providers from whom he has sought treatment for his psychiatric disability since January 2007.  For all non-VA health care providers identified, the RO must obtain from the Veteran a signed release authorizing VA to obtain these records in his behalf.  He must also be advised that he may obtain any non-VA treatment records himself and provide them to VA.  All efforts to obtain these records must be fully documented for inclusion in the claims folder.  The RO must request all identified VA treatment records, particularly any records from the Mobile, Alabama and Biloxi, Mississippi VA Medical Centers, dated from January 2007 to the present.  All efforts to obtain these VA records must be documented in the claim folder, and efforts must continue until it is determined either that the records are not available, or that further efforts to locate them would be futile.  For all records that cannot be located, a formal Memorandum of Unavailability must be prepared for inclusion in the claims folder.

2.  Once the above-requested development has been completed, the Veteran must be afforded a complete VA psychiatric examination.  The examiner must review the recording conjunction with the examination and such review must be noted in the examination report.  The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (chronic vertigo, rated as 100 percent disabling, tinnitus, rated as 10 percent disabling, and right ear tympanoplasty residuals, rated as 10 percent disability) have aggravated his nonservice-connected psychiatric disability, diagnosed as depression.

According to the applicable criteria, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2012).

The examiner must provide a complete rationale for the opinion expressed.  If an opinion cannot be rendered without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, the Veteran's claim for service connection for an acquired psychiatric disorder must be readjudicated.  If the decision remains adverse to the Veteran, he and his representative must be provided with a SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


